CONCURRING STATEMENT BY
McEWEN, P.J.E.:
¶ 1 Since the Memorandum of the Majority reveals a careful analysis and provides a perceptive expression of rationale, I hasten to join in the conclusion that there is no merit to this appeal. I write separately, however, to express concern that this Court in Commonwealth v. Regan, 254 Pa.Super. 555, 386 A.2d 89 (1978), held that the “knock and announce rule” may be skirted by means of deception, and that the Pennsylvania Supreme Court has not in the intervening quarter-century addressed this issue. Consequently, the conduct of the police in this case, which, as the Majority accurately notes, is condoned by Regan and its progeny, resoundingly demonstrates that the “knock and announce rule” as stated in Pa.R.Crim.P. 207 is so easily avoided as to serve little or no purpose. An intrinsic feature of any regulation or precept is enforcement, for otherwise the rule is a mere suggestion. Moreover, the failure to enforce a regulation or rule engenders a contagious cynicism for *1224the Rule of Law itself. Thus, the hope persists that the Pennsylvania Supreme Court will undertake review and provide its enlightened resolution of what is, at least, an anomalous situation.